DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 12/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: “blade” in Paragraph [0006], Line 2 should read “blade”; “deg” in Paragraph [0007] should be spelled out, at least initially.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perley (US Patent No: 9,605,558).
Regarding Claim 16: Perley discloses a method for operating a wind turbine, the wind turbine including a wind characteristics sensor (Figure 2, No. 52) for measuring a wind characteristic (Column 6, Lines 22-24) and at least one wind turbine state sensor for measuring a state of the wind turbine.  The method comprises determining or adjusting one or more wind characteristics relationships; performing an operation phase, the operation phase including measuring the wind characteristics with the wind characteristics sensor (Figure 4, No. 102; Column 6, Lines 22-24 & 57-59), thereby obtaining measured wind characteristics; measuring the state of the wind turbine with the at least one wind turbine state sensor and determining an estimated wind characteristic from the measured state of the wind turbine and parameters of the wind turbine (Figure 4, No. 106 & 108); comparing the estimated wind characteristics to an expected wind characteristics determined from the measured wind characteristics (Column 9, Lines 14-18), wherein the expected wind characteristics is determined based on the one or more wind characteristics relationships; and, operating or shutting down the wind turbine based at least in part on the comparison result (114; Column 5, Lines 60-64; Column 9, Lines 48-54).
Regarding Claim 17: Perley discloses the method of Claim 16, wherein determining or adjusting one or more wind characteristics relationships is performed when the wind turbine is not in a significant stall condition and not in a disturbed condition and comprises: measuring the wind characteristics of the wind turbine with the wind characteristics sensor of the wind turbine (102; Column 6, Lines 22-24 & 57-59), thereby obtaining measured wind characteristics of the wind turbine; measuring the state of the wind turbine with the at least one wind turbine state sensor and determining an 
Regarding Claim 18: Perley discloses the method of Claim 16, wherein determining or adjusting one or more wind characteristics relationships comprises simulating a wind and a wind turbine operation for the wind turbine without a significant stall condition and without a disturbed condition of the wind turbine, the simulation being based at least in part on a model of the wind turbine; obtaining simulated wind characteristics, simulated state and simulated parameters of the wind turbine, determining simulated estimated wind characteristics from the simulated state of the wind turbine and the simulated parameters of the wind turbine; determining or adjusting a relationship between the simulated wind characteristics and the simulated estimated wind characteristics (110); and adjusting the one or more wind characteristics relationships to include the relationship between the simulated wind characteristics and the simulated estimated wind characteristics (110).
Regarding Claim 20: Perley discloses the method of Claim 16, wherein the one or more wind characteristics relationships are further combined into a single combined relationship, and wherein the expected wind characteristics is based on the single combined relationship (Column 6, Lines 22-24 & 57-59; Column 7, Lines 3-7).
Regarding Claim 21: Perley discloses the method of Claim 16, wherein when the comparison shows that the estimated wind characteristics differs significantly from the expected wind characteristics determined from the measured wind characteristics, the wind turbine is operated according to the expected wind characteristics determined from the measured wind characteristics or is shut down (Column 5, Lines 60-64; Column 9, Lines 48-54).
Regarding Claim 22: Perley discloses the method of Claim 16, wherein the comparing includes obtaining a difference between the estimated wind characteristics and the expected wind characteristics and operating the wind turbine is based at least in part on a magnitude of the difference (Column 2, Lines 52-58; Column 9, Lines 14-29).
Regarding Claim 23: Perley discloses the method of Claim 22, wherein, when the magnitude of the difference is below a first threshold, the wind turbine is operated based on the estimated wind characteristics (Column 9, Lines 14-29).
Regarding Claim 24: Perley discloses the method of Claim 22, wherein when the magnitude of the difference is above the first threshold, the wind turbine is operated based on the expected wind characteristics (Column 9, Lines 14-29).
Regarding Claim 25: Perley discloses the method of Claim 22, wherein the turbine is switched to a safe mode of operation or is shut down when the magnitude of the difference is above a second threshold (Column 5, Lines 60-64; Column 9, Lines 48-54).
Regarding Claim 26: Perley discloses the method of Claim 22, wherein a message is transmitted to an operator when the magnitude of the difference is above the first and/or the second threshold (Column 5, Lines 52-64; Column 9, Lines 48-54).
Regarding Claim 27: Perley discloses the method of Claim 22, wherein the magnitude of the difference is memorized at different time instants forming a sequence, and wherein based on said sequence a normal condition, or a significant stall or disturbed condition, is determined, and wherein in case of a significant stall or disturbed condition a type of fault is determined from the sequence, and the wind turbine is operated according to the determined type of the fault (Column 8, Lines 24-32).
Regarding Claim 28: Perley discloses the method of Claim 16, wherein operating or shutting down the wind turbine includes adjusting a pitch angle to avoid a significant stall condition of the wind turbine (Column 9, Lines 60-62).
Regarding Claim 29: Perley discloses the method of Claim 16, wherein the wind characteristic is a wind speed and the wind characteristics sensor measures a magnitude of the wind speed (Column 2, Lines 33-35).
Regarding Claim 30: Perley discloses a wind turbine comprising at least one wind measurement sensor (52); a wind turbine state sensor to measure a state of the wind turbine for estimating wind characteristics at the wind turbine location; a control system configured to control the wind turbine based at least in part on inputs formed by measured wind characteristics measured by the wind measurement sensor (Column 6, Lines 22-24 & 57-59), and by measured wind turbine states measured by the wind turbine state sensor; and wherein the control system is configured to operate the wind turbine according to the method of Claim 16 (Column 7, Lines 14-29).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745